In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 05-2499
UNITED STATES OF AMERICA,
                                               Plaintiff-Appellant,
                                v.

JOHN B. BAKER,
                                              Defendant-Appellee.
                        ____________
           Appeal from the United States District Court
                for the Central District of Illinois.
           No. 04 CR 10053—Joe Billy McDade, Judge.
                        ____________
     ARGUED JANUARY 24, 2006—DECIDED APRIL 28, 2006
                        ____________


  Before RIPPLE, ROVNER and EVANS, Circuit Judges.
  RIPPLE, Circuit Judge. On August 19, 2004, a grand jury
sitting in the Central District of Illinois returned a three-
count indictment charging John Baker with two counts
of distribution of child pornography, see 18 U.S.C.
§ 2252A(a)(1), and one count of possession of child por-
nography, see id. § 2252A(5)(B). In compliance with a
plea agreement, Mr. Baker pleaded guilty to one count
of distributing child pornography in exchange for the
dismissal of the remaining counts. The district court sen-
tenced Mr. Baker to 87 months’ imprisonment, a term below
the advisory guidelines range of 108 to 135 months. The
2                                                No. 05-2499

court also imposed a lifetime of supervised release. The
Government now appeals; it submits that the sen-
tence imposed by the district court is unreasonably low. For
the reasons set forth in the following opinion, we affirm the
judgment of the district court.


                              I
                     BACKGROUND
A. Facts
  On May 14, 2004, Mr. Baker entered a public online
chatroom called “gaymenteenboys.” Using the screen name,
“perocks01,” he conversed with “bradnh14,” who claimed
to be a fourteen-year-old boy; bradnh14 even posted a
picture of himself in his online profile. In actuality,
bradnh14, or Brad, was Detective James McLaughlin of the
Keene, New Hampshire Police Department, who
was posing as a child; the picture in the online profile
was of the detective as a young man.
  Mr. Baker corresponded with Detective McLaughlin, as
bradnh14, for several months by email and online instant
messages, as well as by a letter sent through the mail.
During this time, Mr. Baker told Detective McLaughlin that
he had engaged in sexual activities with at least two thir-
teen-year-old children. He also sent the detective various
image files of young men: eight images were of young men
in various stages of undress; three images were of nude
prepubescent males engaged in explicit sexual acts.
Mr. Baker expected to receive pictures of Brad in return.
  On August 4, 2004, Detective McLaughlin contacted the
FBI Office in Peoria, Illinois, and informed FBI agents of his
ongoing correspondence with Mr. Baker. The Central
No. 05-2499                                                3

Illinois Cybercrime Unit, a cooperative law enforcement
program involving federal and local prosecutors, local
police and the FBI, initiated an investigation and began
surveillance efforts. On the following day, members of the
Cybercrime Unit observed Mr. Baker entering Heartland
Community College in Normal, Illinois. From there,
Mr. Baker emailed four images of child pornography to
Detective McLaughlin. Contemporaneously, Mr. Baker
received online correspondence from Detective McLaughlin,
indicating that “Brad” had mailed a letter to Mr. Baker’s
former address in Bloomington, Illinois. Mr. Baker left the
college, followed by surveillance officers. He proceeded
directly to the specified address where he waited for the
postman to arrive. After the mail was delivered, Mr. Baker
returned home. A subsequent search of Mr. Baker’s resi-
dence by members of the Cybercrime Unit resulted in the
seizure of at least 300 images containing child pornography
from Mr. Baker’s computer and floppy disks in his posses-
sion. Some of the recovered images depicted sadistic abuse
of a minor.


B. District Court Proceedings
  On August 19, 2004, Mr. Baker was indicted on two
counts of distribution of child pornography, see 18 U.S.C.
§ 2252A(a)(1), and one count of possession of child por-
nography, see id. § 2252A(5)(B). After entering a plea
agreement, Mr. Baker pleaded guilty to one count of
distributing child pornography; the remaining counts were
dismissed.
  In calculating the advisory imprisonment range under the
November 2003 edition of the Sentencing Guidelines, the
Presentence Report began with a base offense level of 17. See
4                                                 No. 05-2499

U.S.S.G. § 2G2.2(a). It added two levels for possession of
images of prepubescent minors under the age of 12, id.
§ 2G2.2(b)(1); five levels for the distribution of child pornog-
raphy with the expectation of receiving child pornography
in return, id. § 2G2.2(b)(2)(B); four levels for images portray-
ing sadistic and masochistic conduct, id. § 2G2.2(b)(3); two
levels for use of a computer to transmit, receive and distrib-
ute the pornography, id. § 2G2.2(b)(5); and four levels for
possession of between 300 and 600 images of child pornog-
raphy, id. § 2G2.2(b)(6)(c). The total offense level, after a
three-level reduction for acceptance of responsibility, see id.
§ 3E1.1(b), was 31. Mr. Baker had no prior criminal record
and was assigned a criminal history category of I. The result
was an advisory guidelines range of 108 to 135 months’
imprisonment.
  Mr. Baker did not object to the Presentence Report, but he
did file a sentencing memorandum requesting leniency. The
memorandum identifies several mitigating factors:
Mr. Baker’s complete cooperation with law enforcement; his
good academic record in high school; his college and church
attendance; the fact that his mother left the family while he
was an infant; his father’s itinerant lifestyle as a preacher;
and his lack of any criminal record. He also attached letters
from family, friends and past employers attesting to his
good character and employment history. In light of these
facts, Mr. Baker submitted that a sentence of 60 months’
imprisonment was appropriate under 18 U.S.C.
§ 3553(a)(2)(A),(B).
  The sentencing hearing was held on April 3, 2005. At this
hearing, Mr. Baker called the Reverend Dr. Kent King-
Nobles, the minister and pastoral counselor at Mr. Baker’s
church, who testified that he did not believe Mr. Baker
was a danger to the community; he noted, however, that
No. 05-2499                                                 5

Mr. Baker probably should not be placed “in a position
where he is working with children.” R.18 at 8. Mr. Baker
also called Cary Hendricks, the director of youth ministry at
Mr. Baker’s church. Hendricks testified, based on his
observation of Mr. Baker during his involvement with the
church’s youth ministry, that he did not consider Mr. Baker
to be a danger to society; he also noted that an investigation
at the church had not revealed any indication of inappropri-
ate contact between Mr. Baker and the children under his
charge. Id. at 18-21. On the basis of this testimony, defense
counsel repeated his assertion that 60 months’ imprison-
ment, which constitutes the mandatory minimum sentence
under 18 U.S.C. § 2252A(b), would be sufficient to deter
future misconduct, particularly if combined with treatment,
a “lengthy supervised release period” and close monitoring.
Id. at 36.
  In response, the Government submitted that none of the
proposed mitigating factors discussed in Mr. Baker’s
sentencing memorandum, assessed either “individually
or collectively, really takes this case out of the norm.” Id.
at 29. While the Government conceded that Mr. Baker’s
“good background,” religious upbringing, lack of drug or
alcohol addiction and solid educational and employment
history were “unusual in this courtroom,” it nevertheless
characterized these facts as merely “advantages” that
should have kept Mr. Baker from turning to crime. Id. at 30.
  The district court began by remarking that this case
was “different in the sense that the defendant is not and
does not have the appearance of a dirty old man who hangs
out at playgrounds, preying on small children.” Id. at 38.
The court acknowledged Mr. Baker’s representation to
Detective McLaughlin that he had had sex with
two 13-year-old boys, but gave Mr. Baker “the benefit of a
doubt,” noting that Mr. Baker later recanted this version of
6                                                 No. 05-2499

events and that there was no evidence that he was not
merely “puffing.” Id. at 40; but see id. at 41 (remarking that,
although there is no evidence that Mr. Baker has ever
molested a child, “perhaps he was moving in that direc-
tion”). Given Mr. Baker’s “crime free” life, and the fact
that “a term of imprisonment would probably mean more to
him and have a greater impact than on someone who had
previous experience being incarcerated,” the district court
ultimately concluded that a lesser term of imprisonment
was appropriate. Id.
  Acknowledging the seriousness of the offense, but also
expressing concern that the low end of the advisory
range—108 months’ imprisonment—likely could not be
characterized as a sentence “no greater than necessary to
comply with purposes of sentencing,” 18 U.S.C. § 3553(a),
the district court imposed a sentence of 87 months’
imprisonment—21 months below the low end of the ad-
visory guidelines range. The district court’s sole written
explanation of the sentence imposed reads:
    There is no evidence in the record to indicate that the
    defendant has acted out against any child. The sentence
    of 87 months is sufficient, but not greater than necessary
    to comply with sentencing purpose.
R.14. Mr. Baker’s time in prison will be followed by a
lifetime of supervised release unless the probation office
determines that supervision is no longer necessary.


                              II
                       DISCUSSION
  On appeal, the Government contends that the 87-month
sentence imposed by the district court is unreasonable,
primarily because the district court failed to justify ade-
No. 05-2499                                                  7

quately, in writing, its downward departure from the
advisory guidelines range. Specifically, according to the
Government, the district court identified in writing only the
lack of aggravating factors, see R.14 (concluding that “[t]here
is no evidence in the record to indicate that the defendant
has acted out against any child”), rather than the presence
of mitigating factors, as required under the Guidelines to
justify a departure from the advisory sentencing range. We
review the sentence imposed by the district court, and its
departure from the advisory sentencing range, for reason-
ableness in light of the factors specified in 18 U.S.C.
§ 3553(a). See United States v. Vaughn, 433 F.3d 917, 923-24
(7th Cir. 2006).
  Post-Booker, a district court has significantly more freedom
than before Booker to fashion an appropriate sentence.
Nevertheless, the district court is required to calculate
properly the advisory sentencing range and to impose a
sentence which takes into consideration the sentencing
factors specified in 18 U.S.C. § 3553. Id. at 924. If the sen-
tence falls within the advisory sentenc i n g
range recommended by the Guidelines, it is entitled to a
rebuttable presumption of reasonableness, see United
States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005); if,
however, the district court chooses to depart from the
advisory Guidelines, it must offer adequate justification
for that departure, see Vaughn, 433 F.3d at 924. Although
there is no bright line standard for how much explication is
necessary to support a discretionary sentence that is signifi-
cantly above or below the guidelines range, “the farther the
judge’s sentence departs from the guidelines sentence . . .
the more compelling the justification based on factors in
section 3553(a) that the judge must offer in order to enable
the court of appeals to assess the reasonableness of the
8                                                 No. 05-2499

sentence imposed.” United States v. Dean, 414 F.3d 725, 729
(7th Cir. 2005).
   Our task in the present case is not to decide whether 87
months’ imprisonment could be a reasonable sentence; our
function, as stipulated by the parties, is merely to assess
whether the district court’s choice of sentence was explained
adequately. See United States v. Castro-Juarez, 425 F.3d 430,
433 (7th Cir. 2005). The Government is correct to the extent
that the district court’s written statement, justifying the 87-
month sentence, was short and includes little discussion of
relevant § 3553(a) sentencing factors. See R.14. Nevertheless,
we never have held that our review of the district court’s
rationale, and ultimately the reasonableness of the sentence
it imposed, is limited to the reasoning set forth in a written
statement. In similar contexts, we have held that, so long as
the sentencing court provides an adequate rationale for its
decision, it is irrelevant whether that rationale is contained
in a written statement or, alternatively, was articulated
orally at the sentencing hearing. See United States v. Ortiz,
431 F.3d 1035, 1042-43 (7th Cir. 2005) (holding that, in the
course of determining whether conduct supporting an
enhanced sentence was sufficiently related to the offense of
conviction, we review both the district court’s written
statement of reasons and its statements at sentencing to
determine the sufficiency of its rationale); United States v.
Arroyo, 406 F.3d 881, 889 (7th Cir. 2005) (same). We adopt
that rule in this context, as well, and review for thorough-
ness the district court’s reasoning for sentencing Mr. Baker
below the advisory guidelines range as contained in its
written statement and as articulated during the sentencing
hearings.
  The district court’s rationale at Mr. Baker’s sentencing
hearing for departing from the advisory guidelines range is
No. 05-2499                                                       9

adequate and premised properly on the factors specified in
§ 3553(a). It also is sufficient to enable this court to “assess
the reasonableness of the sentence imposed.” Dean, 414 F.3d
at 729. Specifically, at this hearing, the district court paid
close attention to Mr. Baker’s lack of a criminal history, his
relatively young age, his religious background and his
history of both employment and higher education. The
court’s consideration of these facts, in turn, coincides with
the sentencing factors specified in § 3553(a). See 18 U.S.C.
§ 3553(a)(1) (directing sentencing courts to consider “the
nature and circumstances of the offense and the history and
characteristics of the defendant”). Also significant is the
district court’s finding that a prison term would mean more
to Mr. Baker than to a defendant who previously had been
imprisoned. Consideration of this factor is consistent with
§ 3553’s directive that the sentence reflect the need for “just
punishment,” id. § 3553(a)(2)(A), and “adequate deter-
rence,” id. § 3553(a)(2)(B). Moreover, recognizing the
seriousness of the offense1 committed by Mr. Baker, the


1
   We recently recognized that, while the PROTECT Act does not
make the Sentencing Guidelines binding on district courts in
child pornography cases, district courts nevertheless are required
to give respectful attention to Congress’ manifest intent that child
crimes, such as the offense involved in the present case, be
punished with the severity they deserve. See United States v.
Grigg, 442 F.3d 560 (7th Cir. 2006). The district court’s statements
at the sentencing hearing demonstrate respect for these concerns.
The court noted:
    The Court must protect young children as best it can because
    they are really not in a positioned [sic] to protect themselves
    because of their immaturity, lack of experience, and common
    sense.
                                                     (continued...)
10                                                   No. 05-2499

district court imposed special conditions designed to reduce
the risk of Mr. Baker becoming a repeat offender, including
a life-long term of supervised release, restrictions on future
possession of child pornography and a prohibition on
unsupervised contact with minors. This extended discus-
sion, touching upon various significant § 3553(a) factors,



(...continued)
       And there are children out there who are very aggressive
     sexually, who are shockingly advanced in their sexuality,
     and—but still they need protection from their own foolish-
     ness. The question here is how much incarceration is neces-
     sary to serve all of the purposes of sentencing and one of the
     most difficult decisions by a judge is making
     that determination.
        As [the prosecutor] observed, the Sentencing Guidelines
     affords some guidance to the Court. They represent the
     considered judgment of Congress based upon the recommen-
     dations of scholars and others who have studied the situa-
     tion, suggesting that a range of months should be a typical
     sentence imposed by this Court and any Court dealing with
     a similar situation. And that range of 108 to 135 months
     equates to approximately nine to 11 years. And the low end
     would be 108 months or nine years. The question in my mind
     then is nine years a sentence no greater than necessary to
     comply with the purposes of sentencing? One would like to
     impose a sentence that would not imprison the defendant for
     more than one day more than what is necessary.
R.18 at 38-39. Given the court’s consideration of congressional
goals in making unlawful the possession and distribution of child
pornography, as well as the court’s assessment of the facts of Mr.
Baker’s offense and his background and characteristics, we
conclude that the court’s discussion and the ultimate sentence
imposed adequately reflects the seriousness of Mr. Baker’s
offenses, as required by Grigg.
No. 05-2499                                                 11

was sufficiently proportional to the district court’s deviation
from the Guidelines to satisfy the requirements of Dean.


                         Conclusion
  Because the district court properly considered and applied
the sentencing factors specified in 18 U.S.C. § 3553(a), as
well as adequately explained its rationale for departing from
the advisory sentencing range, Mr. Baker’s 87-month
sentence cannot be considered unreasonable. Accordingly,
we must affirm the judgment of the district court.
                                                    AFFIRMED

A true Copy:
       Teste:

                           _____________________________
                            Clerk of the United States Court of
                              Appeals for the Seventh Circuit




                    USCA-02-C-0072—4-28-06